By the Court.
— The appeal was demanded in due time, and if no return had ever been made, the court below ought to have made a rule on the Justice to send up the papers. But in this case, the appeal had been granted, and the transcript with the bond and affidavit filed with the clerk. If the Justice afterwards withdrew them, as it” is sworn he did, the court instead of dismissing the appeal, ought to have made a rule on the Justice to restore the papers to the files of the court, and then to have proceeded in the cause according to law. As it appears by affidavit, that due notice of this motion has been given to the adverse party, let a rule be entered for mandamus as prayed for.

Mandamus ordered.

Cited in Rodenburg v. Rosebury, 4 Zab. 492.